PER CURIAM.
The only issue meriting discussion is the trial court’s failure to issue a written order enunciating the reasons for departing from the sentencing guidelines. As we recently held in Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985), such a writing is a necessary requirement or alternatively the reasons must be elucidated on the score sheet. Accordingly, neither method having been invoked in the case at bar, we remand the matter to the trial court to provide written reasons.
DOWNEY, LETTS and WALDEN, JJ., concur.
BY ORDER OF THE COURT:
ORDERED that the Appellee’s Motion for Rehearing filed June 19, 1985 is denied. See Jollie v. State, 405 So.2d 418 (Fla. 1981).
ORDERED that Appellee’s June 19, 1985 Motion for Stay of Mandate is denied.